





Execution Version




Third AMENDMENT TO AMENDED AND RESTATED
REGISTRATION RIGHTS AGREEMENT


This Third Amendment (this “Amendment”) to the Amended and Restated Registration
Rights Agreement, dated August 30, 2019, is entered into by and among
Infrastructure and Energy Alternatives, Inc. (f/k/a M III Acquisition Corp.), a
Delaware corporation (the “Company”), Infrastructure and Energy Alternatives,
LLC (the “Seller”), in its capacity as holder of a majority of the Registrable
Securities (as defined in the Registration Rights Agreement), Ares Special
Situations Fund IV, L.P., as an additional Holder, and ASOF Holdings I, L.P., as
an additional Holder (such additional Holders collectively, “Ares”), and amends,
in accordance with Section 3.2 thereof, the Amended and Restated Registration
Rights Agreement, dated March 26, 2018, as amended by the First Amendment
thereto, dated June 6, 2018, and the Second Amendment thereto, dated May 20,
2019 (the “Registration Rights Agreement”), by and among the Company, M III
Sponsor I, LLC., a Delaware limited liability company, M III Sponsor I LP, a
Delaware limited partnership, Seller, Oaktree Power Opportunities Fund III
Delaware, L.P., a Delaware limited partnership, in its capacity as the
representative of the Seller, Cantor Fitzgerald & Co., and the other persons
from time to time party thereto. Terms used herein and not defined herein have
the meanings set forth in the Registration Rights Agreement.


WHEREAS, the Company and the Holders of a majority of the Registrable Securities
as of the date hereof wish to make certain modifications and amendments to the
terms of the Registration Rights Agreement; and


WHEREAS, on the date hereof, Ares Special Situations Fund IV, L.P. has acquired
Warrants to purchase 450,000 shares of Common Stock from the Company and ASOF
Holdings I, L.P. has acquired Warrants to purchase 450,000 shares of Common
Stock from the Company and the Company has agreed to add each of Ares Special
Situations Fund IV, L.P. and ASOF Holdings I, L.P. as party to the Registration
Rights Agreement, and each of Ares Special Situations Fund IV, L.P. and ASOF
Holdings I, L.P. agree to do so in accordance with the terms hereof.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Amendment hereby agree as follows:


Section 1.    Amendment
1.1    Section 1.1 of the Registration Rights Agreement is amended by adding, in
the appropriate alphabetical order, the following definitions:
“August Equity Commitment Agreement” means the Equity Commitment Agreement,
dated as of August 13, 2019, by and among the Company, Ares Special Situations
Fund IV, L.P., ASOF Holdings I, L.P. and the other parties thereto, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof.


1.2    Section 1.1 of the Registration Rights Agreement is amended by deleting
the following definitions in their entirety and inserting the following new
definitions in lieu thereof:
“Ares Registrable Securities” means (i) the shares of Common Stock issuable upon
exercise of the Warrants issued by the Company on a private placement basis
pursuant to the Equity Commitment Agreement from time to time and held by Ares
Special Situations Fund IV, L.P. and its Permitted Transferees, (ii) the





--------------------------------------------------------------------------------





shares of Common Stock issuable upon exercise of the Warrants issued by the
Company on a private placement basis pursuant to the August Equity Commitment
Agreement from time to time and held by (a) Ares Special Situations Fund IV,
L.P. and its Permitted Transferees, and (b) ASOF Holdings I, L.P. and its
Permitted Transferees, and (iii) all other securities issued in respect of such
Common Stock or into which such Common Stock is later reclassified.
“Permitted Transferee” shall mean a Person or entity to whom a Holder of
Registrable Securities transfers such Registrable Securities in accordance with
this Agreement, to the extent such Registrable Securities remain Registrable
Securities following such transfer, including, for the avoidance of doubt, Ares
Management LLC, on behalf of its Affiliated funds, investment vehicles,
co-investors and/or managed accounts.


1.3    Section 2.2(e) of the Registration Rights Agreement is amended and
restated in its entirety as follows:
(e) Subsequent Shelf Registration. After the Registration Statement with respect
to a Shelf Registration is declared effective, upon written request by one or
more Holders (which written request shall specify the amount of such Holders’
Registrable Securities to be registered), the Company shall, as permitted by SEC
Guidance, (i) as promptly as practicable after receiving a request from a Holder
that is a Permitted Transferee of a former Holder of Shelf Registrable
Securities, file a prospectus supplement to include such Permitted Transferee as
a selling stockholder in such Registration Statement, (ii) if it is a Well-Known
Seasoned Issuer and such Registration Statement is an unallocated Automatic
Shelf Registration Statement to which additional selling stockholders may be
added by means of a prospectus supplement under Rule 430B, as promptly as
practicable after receiving such request, file a prospectus supplement to
include such Holders as selling stockholders in such Registration Statement,
(iii) as promptly as practicable after the issuance of any Ares Registrable
Securities or OT Aggregator Registrable Securities under the Equity Commitment
Agreement or the August Equity Commitment Agreement, file a post-effective
amendment to the Registration Statement (or prospectus supplement or other
document permitted by SEC Guidance, if it is a Well-Known Seasoned Issuer) or a
new Shelf Registration Statement, as applicable, to include the Holders of Ares
Registrable Securities and OT Aggregator Registrable Securities in such Shelf
Registration and Register the Ares Registrable Securities and the OT Aggregator
Registrable Securities and use its commercially reasonable efforts to have such
post-effective amendment or new Shelf Registration Statement declared effective
or (iv) otherwise, as promptly as practicable after the date the Registrable
Securities requested to be registered pursuant to this Section 2.2(e) that have
not already been so registered represent more than 1.5% of the outstanding
Registrable Securities, file a post-effective amendment to the Registration
Statement or a new Shelf Registration Statement, as applicable, to include such
Holders in such Shelf Registration and use its commercially reasonable efforts
to have such post-effective amendment or new Shelf Registration Statement
declared effective. To the extent that any Registration Statement with respect
to a Shelf Registration is expected to no longer be usable for the resale of
Registrable Securities registered thereon (“Remaining Registrable Securities”)
pursuant to SEC Guidance, the Company shall, not later than 90 days prior to the
date such Registration Statement is expected to no longer be usable, use its
commercially reasonable efforts to prepare and file a new Registration Statement
with respect to such Shelf Registration, as if the holders of such Remaining
Registrable Securities had requested a Shelf Registration with respect thereto
pursuant to Section 2.2(a) and perform all actions required under this Agreement
with respect to such Shelf Registration.


Section 2.    Agreement to be Bound. Each of Ares Special Situations Fund IV,
L.P. and ASOF Holdings I, L.P. hereby (i) acknowledges that it has received and
reviewed a complete copy of the Registration Rights Agreement and (ii) agrees
that upon execution of this Amendment, it shall become a party to the
Registration Rights Agreement and shall be fully bound by, and subject to, all
of the covenants, terms and conditions of the Registration Rights Agreement as
though an original party thereto





--------------------------------------------------------------------------------





and shall be deemed a Holder for all purposes thereof.


Section 3.    Notices. For purposes of Section 3.1 of the Registration Rights
Agreement, all notices, demands or other communications to Ares Special
Situations Fund IV, L.P. and ASOF Holdings I, L.P. shall be directed to:


c/o Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067
Email: sgraves@aresmgmt.com
Attention: Scott Graves


with copies (which shall not constitute notice) to:


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention:    Kenneth Schneider, Esq.
Lawrence G. Wee, Esq.
Tel:         (212) 373-3303
(212) 373-3052
Email:        kschneider@paulweiss.com
lwee@paulweiss.com


Section 4.    Miscellaneous.


4.1    THIS AMENDMENT AND ANY CLAIM OR CONTROVERSY HEREUNDER SHALL BE GOVERNED
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF, EXCEPT FOR MATTERS DIRECTLY IN
THE PURVIEW OF THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE (THE
“DGCL”), WHICH MATTERS SHALL BE GOVERNED BY THE DGCL.
 
4.2    THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF
ANY STATE OR FEDERAL COURT SITTING IN THE COUNTY OF NEW YORK, IN THE STATE OF
NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE AFFAIRS OF THE COMPANY. TO THE FULLEST EXTENT THEY MAY
EFFECTIVELY DO SO UNDER APPLICABLE LAW, THE PARTIES HERETO IRREVOCABLY WAIVE AND
AGREE NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, ANY CLAIM THAT
THEY ARE NOT SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, ANY OBJECTION THAT
THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
 
4.3    TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED,
EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER
AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR





--------------------------------------------------------------------------------





SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION
ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED
HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY
HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT
THIS SECTION CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND
WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.


4.4    Headings. The section headings of this Amendment are included for
reference purposes only and shall not affect the construction or interpretation
of any of the provisions of this Amendment.


4.5    Counterparts. This Amendment may be executed simultaneously in two or
more counterparts, each of which will be deemed an original, but all of which
will constitute one agreement. Execution and delivery of this Amendment by
exchange of electronically transmitted counterparts bearing the signature of a
party hereto will be equally as effective as delivery of a manually executed
counterpart of such party hereto. This Amendment and any signed agreement
entered into in connection herewith or contemplated hereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or scanned pages via electronic mail, will be treated in all manner and
respect as an original contract and will be considered to have the same binding
legal effects as if it were the original signed version thereof delivered in
person. At the request of any party hereto or to any such contract, each other
party hereto or thereto will re-execute original forms thereof and deliver them
to all other parties. No party hereto or to any such contract will raise the use
of a facsimile machine or email to deliver a signature or the fact that any
signature or contract was transmitted or communicated through the use of
facsimile machine or email as a defense to the formation of a contract and each
such party forever waives any such defense.


Section 5.    Continuing Effect.


Except as provided herein, the provisions of the Registration Rights Agreement
shall remain in full force and effect in accordance with the terms thereof.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have executed, or have cause to be executed,
this Amendment on the date first written above.




INFRASTRUCTURE AND ENERGY ALTERNATIVES, INC.
(F/K/A M III ACQUISITION CORP.)
By: /s/ John P. Roehm
Name: John P. Roehm
Title: Chief Executive Officer
 
INFRASTRUCTURE AND ENERGY ALTERNATIVES, LLC
(as Holder of a majority of the Registrable Securities)
By: /s/ Peter Jonna
Name: Peter Jonna
Title: Authorized Signatory
 
ARES SPECIAL SITUATIONS FUND IV, L.P., as a Holder
By: ASSF Management IV, L.P., its general partner
By: ASSF Management IV GP LLC, its general partner
 
By: /s/ Aaron Rosen
Name: Aaron Rosen
Title: Partner
 
ASOF HOLDINGS I, L.P., as a Holder
By: ASOF Management, L.P., its general partner
By: ASOF Management GP LLC, its general partner
 
By: /s/ Aaron Rosen
Name: Aaron Rosen
Title: Partner






